 Case 5:14-cv-01317-DNH-ATB Document 107-2 Filed 06/11/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK



                                         )
CAYUGA NATION, CLINT HALFTOWN,           )
TIMOTHY TWOGUNS, GARY WHEELER,           )
DONALD JIMERSON, MICHAEL                 )
BARRINGER, RICHARD LYNCH, B.J.           )
RADFORD, AND JOHN DOES 8-20,             )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )                    No. 5:14-cv-1317-DNH-ATB
                                         )
HOWARD TANNER, VILLAGE                   )
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
BUD SHATTUCK, VILLAGE OF UNION           )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK,              )
                                         )
            Defendants.                  )
________________________________________ )

 [PROPOSED] ORDER GRANTING MOTION TO DISMISS COUNTERCLAIM

       Upon reading the Memorandum of Law in Support of Motion to Dismiss

Counterclaim, dated June 11, 2019, the Stipulation dated June 11, 2019, and upon all

pleadings and prior papers by and between the parties in this action, it is hereby:

       ORDERED, that the Motion to Dismiss the Counterclaim is granted.



IT IS SO ORDERED.

Dated: _____________ , 2019
Case 5:14-cv-01317-DNH-ATB Document 107-2 Filed 06/11/19 Page 2 of 2




                            __________________________________________
                                  The Honorable David N. Hurd
                                  United States District Judge




                                 1
